Citation Nr: 1216729	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  03-26 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for the Veteran's service-connected left (minor) olecranon bursitis, status post excision, exostosis, evaluated as 10 percent disabling prior to May 18, 2009. 

2.  Entitlement to an increased rating for the Veteran's service-connected left (minor) olecranon bursitis, status post excision exostosis, evaluated as 20 percent disabling since May 18, 2009.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION

The Veteran had active military service from March 1958 to April 1960.  He died in November 2009.  The Appellant is the Veteran's surviving spouse. 

These matters initially came before the Board of Veterans' Appeals  (Board) on appeal from a June 2002 rating decision of the Department of Veterans Affairs' (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the Veteran's claim for an increased rating for his left olecranon bursitis, status post excision exostosis.  The Veteran timely appealed that decision, and his appeal was pending when he died.  The Appellant, the Veteran's surviving spouse, was thereafter substituted for the Veteran and has continued the appeal.  In May 2011, the Board remanded the appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2011).  

The later part of the regulation essentially defines the elements to be considered in determining "functional loss" - 
a.  absence of part, or all, of the necessary bones, joints and muscles, or associated structures; 
b.  deformity; 
c.  adhesions; 
d.  defective innervation; 
e.  or other pathology; or, 
f.  it may be due to pain.  Such pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  
g.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  
h.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  

The regulation does not specifically mention flare-ups.  However, in DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States Court of Appeals for Veterans Claims (known as the United States Court of Veterans Appeals prior to March 1, 1999) (hereinafter, "the Court") determined that 38 C.F.R. § 4.40 specifically refers to disability due to lack of normal "endurance", provides for a rating to be based on "functional loss . . . due to . . . pain", and states that "a part which becomes painful on use must be regarded as seriously disabled."  (Emphasis by Court).  Furthermore, section 4.40 provides that "[i]t is essential that the [rating] examination . . . adequately portray the . . . functional loss."  (Emphasis by Court).  The examiner should express an opinion on whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over a period of time.  These determinations should, if feasible, be 'portray[ed]' (§ 4.40) in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  DeLuca, at 205.  

It must be noted that while the Court expanded the definition of functional loss to include flare-ups it recognized the difficulty in converting that information to the rating criteria based on limitation of motion.  Thus, it provided that such determinations should be portrayed in terms of the degree of additional range-of-motion lost due to pain on use or during flare-ups only "if feasible."  

It is a very basic principal of Veterans' Law that VA must base its decisions on medical evidence.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Following DeLuca, there was some question among members of the medical community as to whether the lawyers knew what they were asking of the doctors and whether it was actually possible to turn a claimant's description of flare-ups into an opinion as to additional degrees of motion lost.  While some examiners attempted this conversion, others routinely stated that it was not possible to do so without resort to speculation.  As the Board noted in the previous remand, in Jones v. Shinseki, 23 Vet. App. 382, 387 (2010) the Court explained that an examiner should not invoke the phrase "without resort to mere speculation" as a substitute for full consideration of all pertinent and available medical facts to which the claimant is entitled.  The use of such phrase requires a complete explanation as to why an opinion cannot be rendered.  

In this case, the examiner responded to the last remand by saying she could not assess the flare-ups because she had not seen them.  The Board fully realizes that medical personnel are trained to look for a degree of scientific precision.  That is entirely appropriate when it is essential to get a diagnosis correct so the treatment will be correct.  When disability or even life itself hangs in the balance, we have to be sure.  However, that is not the case here.  Indeed, for most examinations, the examiners will not witness the flare-ups.  In most cases, to comply with DeLuca, the examiner will have to consider the limited information available.  This is not a matter of flipping a coin or rolling dice.  There is information available.  We have clinical records and whether a claimant has sought treatment during flare-ups or reported or described flare-ups during regular check-ups is significant.  We have the examination findings, so the description of flare-ups should be consistent with the objective findings.  We also have the examinee's description of the flare-ups and the examiner can assess the credibility of these reports.  We do not expect the examiner to take this information and render an opinion with the medical certainty required for treatment.  We are asking the examiner to take the information available, add her own medical knowledge and experience, and to the best of her ability as a medical professional, to portray the Veteran's flare-ups in terms of the degree of additional range-of-motion lost.  

While the Board regrets the further delay, we agree with the claimant's attorney that further development is required.  Accordingly, the case is REMANDED for the following action:

1.  The agency of original jurisdiction (AOJ) shall ask the original July 2009 VA joints examiner to review the claims folder and any available medical records and provide an addendum opinion regarding the severity of the Veteran's service-connected left olecranon bursitis, status post excision exostosis.  The examiner should portray the flare-ups reported by the Veteran in terms of the degree of additional range-of-motion lost.  

If the examiner who did the July 2009 examination is not available or is otherwise unable to portray the flare-ups reported by the Veteran in terms of the degree of additional range-of-motion lost a similarly qualified examiner may review the record and provide the required opinion.  

In as much as the Veteran is deceased, the requested opinion should reflect the application of the examiner's training and experience to the information available.  

2. After the above action has been completed, the AOJ should readjudicate the Appellant's increased rating claims.  If the claims remain denied, issue to the Appellant and her representative a Supplemental Statement of the Case (SSOC), and afford the appropriate period of time within which to respond thereto. 

Subsequently, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


